

113 S1868 IS: To provide for the conversion of temporary judgeships for the districts of Hawaii and Kansas to permanent judgeships.
U.S. Senate
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1868IN THE SENATE OF THE UNITED STATESDecember 19, 2013Ms. Hirono (for herself, Mr. Roberts, Mr. Schatz, and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide for the conversion of temporary judgeships
		  for the districts of Hawaii and Kansas to permanent judgeships.1.Conversion of temporary
			 judgeships to permanent judgeships for the districts of Hawaii and Kansas(a)In
			 generalThe existing judgeship for the district of Hawaii and the
			 existing judgeship for the district of Kansas
			 authorized by section 203(c) of the Judicial Improvements Act of 1990 (28
			 U.S.C. 133 note; Public Law 101–650; 104 Stat. 5089) shall, as of the date of
			 enactment of this Act, be authorized under section 133 of title 28, United
			 States Code, and the incumbent in each such office shall hold the office under
			 section 133 of title 28, United States Code, as amended by this Act.(b)TablesIn
			 order that the table contained in section 133(a) of title 28, United States
			 Code, will reflect the change in the total number of permanent district
			 judgeships authorized as a result of subsection (a) of this section—(1)the item
			 relating to Hawaii is amended to read as follows:Hawaii4;and(2)the item
			 relating to Kansas is amended to read as follows:Kansas6.